UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1903


In Re:   ANIRUDH LAKHAN SUKHU,

                Petitioner.




                 On Petition for Writ of Mandamus.
             (1:08-cr-00557-WDQ-1; 1:15-cv-00720-WDQ;
              1:15-cv-00730-WDQ; 1:15-cv-00732-WDQ)


Submitted:   December 17, 2015              Decided:   January 11, 2016


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Anirudh Lakhan Sukhu, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Anirudh      Lakhan    Sukhu      petitions     for     a    writ    of    mandamus

seeking an order directing the district court to correct his

sentence by removing a sentencing enhancement                      We conclude that

Sukhu is not entitled to mandamus relief.

     Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.                Kerr v. U.S. Dist. Court, 426

U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).           Mandamus relief is available only when

there are no other means by which the relief sought could be

granted, In re Beard, 811 F.2d 818, 826 (4th Cir. 1987), and

should not be used as a substitute for appeal.                       In re Lockheed

Martin   Corp.,    503     F.3d   351,   353     (4th     Cir.    2007).        Further,

mandamus    relief   is     available     only    when     the    petitioner      has    a

clear right to the relief sought.                In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

     The    relief   sought       by   Sukhu    is   not    available      by    way    of

mandamus.     Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                              We

dispense    with     oral    argument      because         the    facts    and    legal

contentions    are   adequately        presented     in     the    materials      before

this court and argument would not aid the decisional process.



                                                                    PETITION DENIED


                                          2